Ronorable Preston smith             Opinion NO. ~-928
Governor Of Texas
8tate Capitol                       Rer   several queetions relating
Auatin, Texas                             to membership and operation
                                          of Regional Planning Com-
                                          mirrions resulting from
                                          8-B. 242, Acts 62nd Leg;,
Dear Governor 8mitha                      R.S., 1971. RQ 1037.

          You have requested our opinion on questions pertaining
to Article lOllm, Vernon's Civil Statutes, and its amendment by
Senate Bill 242 passed by the 62nd Legislature as follows:

          "1. Gection 1, Subsection B, defines 'govern-
     mental unit' as a county, city* town, village,
     authority, district or other political subdivision
     of the State. However, it is not clear if this
     definition is actually intended to.limit Commission
     membership to 'governmental units', as defined.
     There are references in the Act to 'participating
     governmental units' and Section 3, Subsection (a)
     limits the creation of a Connnisdon to ‘two or more
     general purpose governmental unite'. Is there any
     limitation however, on what organization, public or
     private, may become members after the.Commiasion is
     organized? A8 an example, can a state supported
     college or university become a 'member' of a Com-
     mis6ion?

          "2,    What is the definition of 'gwerning body'?

          "3 . Is there any provision in the Act which
     clarifies who may be considered 'elected officials
     of general purpose governmental units'?


                                -4528-
Honorable Reston Smith, page 2     (M-928)



          “4. Are regional planning commissions, either
    by Article 1Ollm or any other Act, required to
    provide their employees with workmen's compensation
    benefits? If not mandatory, is there any provision
    which would preclude a Commission from voluntarily
    providing such benefits?"

          In answer to part of your first question, we do not
believe that a private organization may become a member of a
Commission either at the time of the Commission's creation or
thereafter. There is no authority in Article 1Ollm or its
amendment that .confersthis privilege on a private institution.
Further, there is logic to the argument that such has not been
the legislative intent. Section 4 (a) of Senate Bill 242, carried
Over in part from the same section in Article lOllm, Section 4,
states in part as follows:

          "Section 4.  Powers.. (a) Under this Act, a
     Regional Planning Commission shall be a political
     subdivision of this State, . . . l

          If a private organization were allowed to become a mem-
ber of the Commission, the private organization would achieve a
status and possible.benefits to which~it.would.not otherwise be
entitled under the law.

          The creation of a commission, as ret out in Section 3
of the act is limited to ' e , ; two or more general purpose
units.. Section 1 P states:

          "'General purpose. gOVernmenta unit'   means   a
     county or incorporated municipality.'

        . It is a well established principle of law that a statute
shall be construed so as to accomplish its purpose rather than to
defeat such purpose. Texas Co. v. Schrieweg, 38 S..W.2d 141 (Tex.
Civ.App. 1931), mod. on other grounds 53 9.W. 2d 774: Red vz Bounds,
122 Tex. 614? 63 S.W.2d 544 (1933).




                                 -4529-
..




     Bonorable Preston Smith, page 3    (M-928)



               Sections   3 and 1 P must therefore be read in light   of
     the purpose of the   act set out in Article lOlla, Section 2, as
     follows:

               "The purpose   of
                               this &ct is to encourage and
          permit&&units      of wtd           join and cooper-
          ate with one another to improve the health, safety
          and general welfare of their citisenep.,toplan for
          the future development of communities, areas, and
          regions to the end that transportation systems may
          be more carefully planned; that communities, areas,
          and regions grow with adequate street, utility,
          health, educational, recreational, and other essen-
          tial facilities; that needs of agriculture, business,
          and industry be recognized; that residential areas
          provide healthy surrounding8 for family lifer that
          historical and cultural value be preserved8 and that
          the growth of the communities, areas, and regions is
          commensurate with and promotive of the efficient and
          economical use of public funds."

               Governmental units are defined in Article lOllm, Section
     1 B as follows:

               "'Governmental Unit' means any county, city,
          town, village, authority, district or other political
          subdivision of the state."

               We therefore hold that the creation of a commission is
     limited to general purpose governmental units, to wit: counties
     or incorporated municipalities. Thereafter ths membership in the
     commission may be offered to those governmental units as defined
     in Article lOllm, Section 1 B above and in Section 5 wherein it
     states in part as follwsr
                II. . . The joint agreement may allow for the
          addition of other sovernmental units to the cooper-
          ative arrangement&" (Emphasis added.)




                                       -4530-
    Honorable Preston Smith, page 4   (M-928)




              In answer to your second question, we find no definition
    of "governing body" in the act or amendment. The 'conductof the
    internal affairs of the commission IS set out in Section 5 which
    reads as follws:

              "Operations, The cooperating governmental units
         may through joint agreement determine the number and
         qualifications of the gwerning body of the Coannission.
         The governing body of the Conrmissionshall consist of
         at least sixty-six and two-third8 percent (66-2/3%)
         elected officials of general purpose governmental units.
         The joint agreement may provide for the manner of co-
         operation and the means and method of the operation of
         the Commission. The joint agreement may prwide a
         method for the employment of the staff and consultants,
         the apportionment of the cost and expenses, and the
         purchase of property and materials. The joint agreement
         may allow for the addition of other governmental units
         to the cooperative arrangement."

              Your letter relates that each commission has a general
    membership body and an executive board of directors. Such organ-
    ization is not specified by the statute, but we believe it is
    allowed at the discretion of the cooperating governmental units:
    they m . . . provide for the manner of cooperation and the means
    and method of the operation of the Commission" as set out in
    Section 5. The term "governing body' therefore means whatever
    the cooperative governmental units agree that it means.

              fn answer to your third question, we find that there is
    no limitation in the act as to which elected officials of general
\
    purpose governmental units are to be members of the governing body.
    We assume that each general purpose governmental unit will appro-
    priately designate its desired "elected official" or "officials"
    to represent that unit on the commission.

              Answering your fourth question, we find that it is not
    mandatory that a regional planning commission provide its employees
    with workmen's compensation insurance. In the event a regional
    planning commission desires to provide workmen's compensation in-
    surance for its employees, there is an abundance of authority to
    support its decision.
                                    -4531-
     :-
..



          Honorable Preston Smith, page S     (M-928)




                    It is observed that Section 4 of Senate Bill 24.2,as
          such section of Article 1Ollm it amends, declares that a Regional
          Planning Commission shall be a political subdivision of the State.
          Article III, Section 60, Constitution of the State of Texas. gives
          authority for the legislature to pass laws enabling II. .   other
          political subdivision8 of the State to provide Workmeus Compen-
          sation Insurance . . . 'I.

                    It is also noted that Senate Bill 242, Section 3(a)
          reads in part as follows:

                    "(a) Any two or more general purpose govern-
               mental units may join in the exercise. performance,
               and cooperation of planning power. duties, and
               functions as provided by law for any or all such
               governmental units."

                     Iraonuch ii9 counties are authorized 5:: statute to provide
          Vorkncn *s Cor;pcnsati.onInsurance for their employees. Article 2333
          C, as are cities, Article 3309 e. the component governmental units
          and the Regional Planning Commission may likeT~:ise  provide c::ployees
          with Workmen's Compensation Insurance coverage.

                                  SUMMARY

                    Regjonal Planning Commissions may be created by
               two or more counties and/or incorporated municipalities.

                     After a Regional Planning Commission is created,
               membership may be extended to other counties, cities,
               tovms, villages, authorities, districts or other pol-
               itical subdivisions of the state.

                    Private organizations, as opposed to public organ-
               izations, may not become members of a Regional Planning
               Commission.

                    The governing body of a Regional Planning Commis-
               sion is determined by agreement between its members.



                                            -4532-
Honorable Preston Smith, page 6    (M-928)


          "Elected officials of general purpose govern-
     mental units," extends to any person elected to office
     in a county or city government.

          Regional Planning Commissions are not required
     to provide Workmen's Compensation Insurance cwerage
     for its employees, but have authority to do so if the
     commission so desires.




Prepared by Melvin E. Corley
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen. co-Chairman

Sam Jones
Howard Fender
Scott Garrison
S. J. Aronson

MRADE F. GRIFFIN
Staff Legal Assistant

ALFREDWALKER
Executive Assistant

NOLA WHITE
First Assistant




                                  -4533-